               Case 19-11743-JTD   Doc 844-2   Filed 08/23/21   Page 1 of 2




                                       Exhibit 2

                                     Stock Claims




DOCS_DE:234084.2 65988/003
                                                           EXHIBIT 2

                                                           Stock Claims


                                             Claim      Claim         Claim
              Claimant Name/Address                                                    Reason for Disallowance
                                            Number     Amount        Priority
    1.     Abrams, Lee N.                    989     $300,000 /     General     Claim based upon ownership of stock;
           2315 Meadow Drive South                   Unliquidated   Unsecured   stockholders are entitled to no recovery
           Wilmette, IL 60091                                                   under the Plan.
    2.     BTIG, LLC                         972     Unliquidated   General     Claim based upon ownership of stock;
           Attention Alexia Petrou, Legal                           Unsecured   stockholders are entitled to no recovery
           65 East 55th Street                                                  under the Plan.
           New York, NY 10022
                                                                                                                           Case 19-11743-JTD




    3.     McKee, Ruth W.                    958      $10,000       General     Claim based upon ownership of stock;
           1085 Dale St. SW # 126                                   Unsecured   stockholders are entitled to no recovery
           Hutchinson, MN 55350                                                 under the Plan.
                                                                                                                           Doc 844-2
                                                                                                                           Filed 08/23/21
                                                                                                                           Page 2 of 2




DOCS_DE:234085.2 65988/003
